BUFFINGTON, District Judge.
This is an appeal by Henry G. Frank from a decree of the circuit court of the United States for the district of New Jersey, dismissing a Mil filed by Mm against the William I”. Mockridge Manufacturing Company. The prayer of the bill was ro restrain the alleged infringement of the claims of letters patent No. 397,119, issued February 5, 1889, to complainant, for an improvement in cuff fasteners. Two defenses—noninfringement and lack of patentable novelty-—were raised. Conceding the patentability of the device in question, of wMcli it had some well-founded doubts, the court below decided that in view of the prior art, and the self-imposed limita (ions of the claims in the patent-office proceedings, those claims should be confined to the form of hook therein specified, and that, when so construed, infringement was not shown. The questions in the case were confined ro a comparatively narrow limit, and the court below considered them in detail so fully, and its very careful and exhaustive opinion is so satisfactory and self-sustaining, that it would be a needless repetition to restate the reasoning and authorities which inevitably lead to the conclusion therein reached. We therefore adopt its opinion as fully expressing the views oí this court. The appeal is dismissed, and the decree entered is affirmed.